DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 4/23/2021 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Franke et al (US 20160121118).
Claim Interpretation
Claims 10 and 11 recite that the frequency is “preferably a 4 MHz resonance frequency” and the harmonics are “preferably at least the second and third harmonics.” Although these limitations are “preferable” that is not the same as “required” and thus these preferable features are not being considered as positively recited in the claims as required limitations.
Regarding claim 1, the method claim comprises only 1 active step: at least temporarily remitting dry eye and enhancing tear production by uniformly transmitting an electromagnetic wave to a part of the eye. The body of the claim is silent as to “treating ophthalmic diseases of the cornea and the retina.” This limitation is only disclosed in the preamble of the claim such that the method is “for treating.” When reading the preamble in the context of the entire claim, the recitation “for treating…ophthalmic diseases of the cornea and the retina” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
According to the claim as written, as long as the single recited step is carried out, then, by definition, ophthalmic diseases of the cornea are inherently treated. 
Furthermore, claim 1 now recites “at least temporarily remitting dry eye.” Looking to the applicant’s specification in order to interpret what this means, the applicant’s disclosure never uses the term “remitting” or “remission” but page 38 of the original specification states that the invention can “eliminate dry eye symptoms, and in some cases probably also the origin of dry eye, and at least increase the frequency necessary for dry eye treatments.” Therefore, the broadest reasonable interpretation of “at least temporarily remitting dry eye” would be for “at least temporarily eliminate or treat dry eye symptoms.”
Additionally, regarding claims 7 and 9, the claims further limit the non-limiting features of the preamble, and thus is also not considered a limitation and is of no significance to claim construction. If claim 1 is met, then claims 7 and 9 are met as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1, 3, 7, 9, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franke et al. (US 2014/0316310, hereinafter Franke).
Regarding claims 1, 3 and 12, Franke discloses a system and method for at least temporarily remitting dry eye and enhancing tear production (see abstract). This is accomplished by delivering an electromagnetic sinusoidal or sawtooth waveform of current with a resonance frequency of 0.1-200 Hz to the eye, eye orbit, a temple, eyelid areas or a part thereof to stimulate the meibomian and lacrimal glands (Fig. 3 and par. 0021, 0076, 0103, 0121, 0125, 0135). As known to one of ordinary skill in the art, a sawtooth waveform is merely a sinusoidal waveform that includes the resonance frequency of the sine wave and all the odd and even harmonics of the resonance frequency, including the second and third harmonics. Therefore, the disclosed sawtooth waveform of Franke is inherently a distorted sinusoidal waveform with a resonance frequency and related harmonics.
Regarding claims 7 and 9, as described above, the method does not require treating the specific diseases recited in claims 7 and 9. Franke reads on the claimed method step of claim 1, and therefore, inherently would treat these diseases, as claimed.
Regarding claim 10, as seen in figures 2A-2C, the electrode system has a flexible shape that contacts and form-fits/conforms to the surface of the part of the eye being stimulated by the above waveform (par. 0073).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Franke.
Franke, as described above, discloses the applicant’s basic invention, including a wireless connection 308 that delivers the stimulation signal to the electrode system (par. 0075-0076). Franke is silent as to the type of wireless signal. The Examiner takes Official Notice that the use of RF in wireless telemetry for stimulation devices is notoriously old and well known and its use in the device of Franke would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date and would not have affected the overall operation or purpose of Franke.
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2014/0316310 and US 2016/0114172.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric D. Bertram/Primary Examiner, Art Unit 3792